         Case 3:20-cv-00133-JCH Document 103 Filed 05/29/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT
 __________________________________
 JAKUB MADEJ                        CIVIL ACTION No. 3:20-cv-00133-JCH

        Plaintiff,
 v.
                                                   JURY TRIAL DEMANDED
 YALE UNIVERSITY et al.
                                                   MAY 29, 2020
      Defendants.LY??
 __________________________________


                 NOTICE OF WITHDRAWAL OF DEPOSITION SUBPOENA


       PLEASE TAKE NOTICE that Plaintiff Jakub Madej hereby withdraws all subpoenas

seeking in-person testimony that were issued up to and including May 28, 2020. All subpoena

recipients will be notified in the same manner in which service was effectuated.



       Dated: 29 May 2020 in Wichita, Kansas.

                                                            Respectfully submitted,
                                                            /s/ Jakub Madej

                                                            Jakub Madej
                                                            65 Dwight St
                                                            New Haven, CT 06511
                                                            Telephone: (203) 928-8486
                                                            Fax: (203) 902-0070
                                                            Email: j.madej@lawsheet.com
